DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending per Applicant’s 11/26/2019 filing and examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022, 01/15/2022, 04/08/2020, and 11/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-14 are to are to a method (process), claims 15-17 are to a system (machine), and claims 18-20 are to a media (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method of providing machine-learned models, the method comprising: 
providing, at one or more computing devices, a machine-learned model library comprising 
a plurality of machine-learned models trained to generate semantic observations based on sensor data associated with a vehicle, 
wherein each machine-learned model of the plurality of machine-learned models is associated with one or more configurations supported by each machine-learned model; 
receiving, at the one or more computing devices, from a remote computing device, one or more requests for a machine-learned model from the machine-learned model library; and 
providing, from the one or more computing devices, based at least in part on the one or more requests, the machine-learned model to the remote computing device.

The claimed limitations are to the requesting and receiving of information from a library.  As claimed the limitations are akin to a physical/traditional library or filing cabinet.   In the process a request is made akin to for example may I have a book from the library of a file from the cabinet.  Where mentally a user review the request and make a judgment on which book, file, or as claimed model to pull from the library to provide based on the contents of the request.  The computer is only nominally claimed here as simply a tool - like a bookshelf or file cabinet; therefore the claims are found to be directed to an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These additional elements of receiving and providing are found to be extra-solution activity.  Where the receiving step is found to be insignificant extra-solution activity of data gathering, while the step of providing is an example of post-solution activity of outputting.     
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”

Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In addition the additional element being found to insignificant extra solution activity as described above, these steps are also found to be well-understood, routine, conventional activity of a computing device.  Where providing is a synonym for sending.  See the MPEP cited below for additional explanation.   
When the additional elements are considered individually and in the order combination with abstract ides they are not found to be significantly more than the identified abstract idea.
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julian et al (US 2019/0057314 A1).

Claims 1, 15, and 18
Julian teaches computer-implemented method of providing machine-learned models (Julian [33] “method of data inference in which the context of the machine in which the device is embedded may be determined . . . a context specific model from a model library”), the method comprising: 
providing, at one or more computing devices, a machine-learned model library comprising a plurality of machine-learned models trained to generate semantic observations based on sensor data associated with a vehicle, wherein each machine-learned model of the plurality of machine-learned models is associated with one or more configurations supported by each machine-learned model (Julian fig. 1A/1B #106, [35] “method of embedded data inference, a car or drone data inference device that is part of an advanced driving assistance system (ADAS) or auto-pilot system, or a drone or other real-time analytics system may be configured to process a general purpose machine vision model or set of models for recognizing objects of interest”, where car or drone are types of vehicles.  [42] “model library, such as the model library 106 depicted in FIG. 1A, may be static or dynamic. In the static case, there may be sets of inference models pre-trained from different training sets of data”; 
receiving, at the one or more computing devices, from a remote computing device, one or more requests for a machine-learned model from the machine-learned model library (Julian [30] “, the second device or remote device or devices in the cloud may return additionally processed data or models” and [33] “the second device may be located at a remote data processing center (the cloud), or the second device may be located near, on, or within the machine on which the first device is embedded. Based on the received information about the context from the embedded device, the second device may select 104 a context specific model from a model library”); and 
providing, from the one or more computing devices, based at least in part on the one or more requests, the machine-learned model to the remote computing device (Julian [33] “Based on the received information about the context from the embedded device, the second device may select 104 a context specific model from a model library 106. The second device may then communicate back a context specific inference model 108 for the client to use in a client inference engine”).

System claim 15 (Julian [5] “system may be based on a device configured to perform data inference functions”) recite substantially similar limitation as those rejected above; these claims are rejected for the same reasoning given above.  Claim 15 recites the additional limitations of “one or more tangible non-transitory computer-readable media” . . . “one or more processors configured to execute computer-readable instructions to perform operations”. (Julian [85] “processing system may be configured as a general-purpose processing system with one or more microprocessors providing the processor functionality and external memory providing at least a portion of the machine-readable media”)

Tangible non-transitory computer-readable media claim 18 (Julian [9] “computer program product generally includes a non-transitory computer-readable medium having program code recorded thereon”) recite substantially similar limitation as those rejected above; these claims are rejected for the same reasoning given above.

Claim 2
Julian teaches all the limitations of the computer-implemented method of claim 1, further comprising: 
receiving, at the one or more computing devices, field collected data from the remote computing device, wherein the field collected data comprises one or more sensor observations (Julian abstract and [31]); and 
training, at the one or more computing devices, the machine-learned model based at least in part on the field collected data (Julian [7] and [43]).

Claim 3
Julian teaches all the limitations of the computer-implemented method of claim 2, further comprising: adding, at the one or more computing devices, the field collected data to the machine-learned model library (Julian [39]).

Claim 6
Julian teaches all the limitations of the computer-implemented method of claim 2, wherein the field collected data further comprises information associated with a sensor configuration or a vehicle configuration (Julian [6-7] and [35]).

Claim 7
Julian teaches all the limitations of the computer-implemented method of claim 6, wherein the one or more configurations supported by each machine-learned model of the plurality of machine-learned models comprises at least one of a vehicle configuration or a sensor configuration supported by each machine-learned model (Julian [35] and [38]).

Claim 8
Julian teaches all the limitations of the computer-implemented method of claim 7, wherein the sensor configuration comprises data associated with one or more types of sensors, one or more locations of the sensors on a vehicle, or a range of the sensors (Julian [38]).

Claim 10
Julian teaches all the limitations of the computer-implemented method of claim 1, wherein the one or more requests comprise a request for a machine-learned model that detects a certain type of object, a request for a machine-learned model that detects a certain type of scene, a request for a machine-learned model that detects a certain type of event, a request for a machine-learned model associated with a certain computational capability, or a request for a machine-learned model associated with a certain sensor configuration (Julian [11], [29], and [33-36]).

Claim 11
Julian teaches all the limitations of the method of claim 1, wherein the semantic observations comprise information associated with detection or recognition of one or more entities comprising one or more objects, one or more scenes, or one or more events (Julian [35-39]).

Claim 12
Julian teaches all the limitations of the method of claim 1, wherein the sensor data is based at least in part on one or more sensor outputs generated by one or more sensors comprising one or more cameras, one or more radar devices, one or more sonar devices, one or more LIDAR devices, or one or more microphones (Julian [38-39]).

Claim 14
Julian teaches all the limitations of the method of claim 1, further comprising: 
transmitting, from the one or more computing devices to the remote computing device, data for a graphical user interface associated with the machine-learned model library, wherein the graphical user interface provides a representation of information associated with the machine-learned model library using one or more symbols comprising text or images (Julian fig. 4 and [63]).

Claim 16
Julian teaches all the limitations of the one or more tangible, non-transitory computer-readable media of claim 15, wherein the operations further comprise: 
receiving from the remote computing device, an updated machine-learned model generated by training the machine-learned model using at least one of the remote computing device or one or more additional computing devices (Julian [79], where the cloud is interpreted as a remote device); and
storing the updated machine-learned model in the machine-learned model library (Julian [34] and [46]).

Claim 17
Julian teaches all the limitations of the one or more tangible, non-transitory computer-readable media of claim 15, wherein the machine-learned model library comprises field collected data associated with one or more semantic labels (Julian [76-79]) and further comprising: 
training a portion of the plurality of machine-learned models in the machine-learned model library using the field collected data (Julian [40-45]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Julian et al (US 2019/0057314 A1) as applied above and in further view of Kong et al (US 9,505,554 B1).

Claim 4
Julian teaches all the limitations of the computer-implemented method of claim 2, wherein training, at the one or more computing devices, the machine-learned model based at least in part on the field collected data (Julian [7] and [43]) Julian  does not teach, but Kong does teach the method comprises: 
determining, at the one or more computing devices, an input format associated with the field collected data, wherein the input format of the field collected data comprises an image resolution, a video bitrate, an audio bitrate, or a three-dimensional model format (Kong 3:11-24, where the claim is made in the alternative only one element needs to be present in the art.) and 
modifying, at the one or more computing devices, the field collected data to be compatible with an input format used by the machine-learned model of the plurality of machine-learned models (Kong 19:19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Julian the determining, at the one or more computing devices, an input format associated with the field collected data, wherein the input format of the field collected data comprises an image resolution, a video bitrate, an audio bitrate, or a three-dimensional model format and modifying, at the one or more computing devices, the field collected data to be compatible with an input format used by the machine-learned model of the plurality of machine-learned models as taught by Kong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
Julian in view of Kong teaches all the limitations of the method of claim 4, further comprising: 
generating, at the one or more computing devices, a description of the field collected data based at least in part on the format of the field collected data (Julian [29] where label is the equivalent of the claimed description field); and 
associating, at the one or more computing devices, the description of the field collected data with the field collected data (Julian [29] and [42]).

Claim 9
Julian teaches all the limitations of the computer-implemented method of claim 7, Julian  does not teach, but Kong does teach the wherein the vehicle configuration comprises data associated with one or more types of vehicle, one or more physical dimensions of a vehicle, or compatibility of one or more sensor configurations with the vehicle (Kong 20:15-20, where the claim is made in the alternative only one element needs to be present in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Julian the vehicle configuration comprises data associated with one or more types of vehicle, one or more physical dimensions of a vehicle, or compatibility of one or more sensor configurations with the vehicle as taught by Kong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Julian et al (US 2019/0057314 A1) as applied above and in further view of Krill, P. (2017). “Android gboard smartens up with federated machine learning.”

Claim 13
Julian teaches all the limitations of the method of claim 1, Julian further teaches a model library [33-34]; but does not expressly teach the claimed limitation; this limitation is taught Krill in an analogous art wherein a portion of the plurality of machine-learned models of the machine-learned model library are trained using federated learning (Krill see page 2 of the PDF of the article).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Julian the portion of the plurality of machine-learned models of the machine-learned model library are trained using federated learning as taught by Krill since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Julian et al (US 2019/0057314 A1) as applied above and in further view of Weitnauer et al (US 2017/0223653 A1)

Claim 19
Julian teaches all the limitations of the computing system of claim 18, wherein the machine-learned model library comprises field collected data associated with the remote computing device (Julian [30]); but does not expressly teach the claimed limitation; this limitation is taught Weitnauer in an analogous art and further comprising: 
determining one or more portions of the field collected data that are not duplicative (Weitnauer [126]); and 
adding the one or more portions of the field collected data that are not duplicative to the machine-learned model library (Weitnauer [126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Julian the determining one or more portions of the field collected data that are not duplicative and adding the one or more portions of the field collected data that are not duplicative to the machine-learned model library taught by Weitnauer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20
Julian in view of Weitnauer teach all the limitations of the computing system of claim 19, wherein the field collected data comprises validation and testing data associated with a validity or performance level of a portion of the plurality of machine-learned models, one or more entity descriptions associated with a portion of the plurality of machine-learned models, or one or more machine-learned models from the remote computing device (Julian [30-35], where the claim is made in the alternative only one element needs to be disclosed in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O’Shea et al (US 2020/0343985 A1) teaches updating process can make use of data from one or more sectors at a given time. In some cases, this can help improve training as well as result in greater effectiveness of the trained, or partially trained, machine-learning network. In this way, one or more network elements may perform network weight sharing or federated learning among a number of elements with different sets of data to arrive at a more globally optimal solution.
Djuric et al (US 2020/0272160 A1) teaches  devices associated with the motion prediction and operation of a device including a vehicle are provided. For example, a vehicle computing system can access state data including information associated with locations and characteristics of objects over a plurality of time intervals.
Junior et al. (2017) “Driver behavior profiling: An investigation with different smartphone sensors and machine learning” – teaches different sensors and classification methods have been employed in this task, however, low-cost solutions and high performance are still research targets. This paper presents an investigation with different Android smartphone sensors, and classification algorithms in order to assess which sensor/method assembly enables classification with higher performance. The results show that specific combinations of sensors and intelligent methods allow classification performance improvement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623